     Case 1:14-cr-00114-DAD-BAM Document 212 Filed 04/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                   Case No. 1:14-cr-00114-DAD-BAM
12                    Plaintiff,
13          v.                                    ORDER OF RELEASE
14    MICHAEL GALLOWAY,
15                    Defendant.
16

17         The above named defendant having been re-sentenced on April 20, 2020 to TIME

18   SERVED, IT IS HEREBY ORDERED that the defendant shall be released from the custody of

19   the U.S. Bureau of Prisons FORTHWITH. A judgment and commitment order will follow.

20   IT IS SO ORDERED.
21
        Dated:   April 20, 2020
22                                                UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                 1
